IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KELVIN BROWN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5257

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 4, 2015.

An appeal from an order of the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Kelvin Brown, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.